Citation Nr: 0826199	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-34 896	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected diabetes mellitus, Type II.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, Type II, (hereinafter diabetes) assigning 
a 20 percent evaluation effective from July 2003.  The 
assigned evaluation has been appealed.  The case is under the 
jurisdiction of the RO in Louisville, Kentucky.

In the substantive appeal filed in October 2006, the veteran 
requested a Travel Board hearing.  He withdrew that request 
in November 2006.


FINDINGS OF FACT

The veteran's diabetes mellitus, Type II, requires him to 
take insulin and to follow a restricted diet, but does not 
require him to regulate his activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, have not been met during any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic 
Code 7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).
Prior to the initial adjudication of the veteran's claim for 
service connection in May 2005 in this case, the RO sent the 
veteran a letter, dated in October 2004, which satisfied the 
duty to notify provisions except that it did not inform him 
how a disability rating and effective date would be assigned 
should service connection be granted.  The veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter, after the 
RO had already granted service connection.  Nevertheless, 
because the claim for service connection had been granted, 
the defect in the timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, slip op. at 5.  

In addition, by the time the March 2006 notice letter had 
been sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing an October 2006 statement of the case (SOC) and May 
2007 supplemental statement of the case.  These documents 
informed the veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Along with the October 2006 SOC, the 
RO again sent the veteran notice of how disability ratings 
and effective dates are assigned.  The veteran replied in 
October 2006 that he had no additional information or 
evidence to provide in support of his appeal of the initial 
disability rating.  38 U.S.C.A. § 5103A.  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through December 
2006 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
In fact, as noted above, the veteran informed the RO in 
October 2006 that he had no additional information or 
evidence to provide in support of his appeal of the initial 
disability rating.  Moreover, in addition to obtaining all 
relevant medical records, VA afforded the veteran a VA 
examination in January 2005 to evaluate his diabetes.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Factual Background

The veteran filed a service connection claim for diabetes in 
July 2004.  In a May 2005 rating action, service connection 
was established for diabetes, for which a 20 percent 
evaluation was assigned under Diagnostic Code 7913, effective 
from July 2003.  The grant was based on findings that the 
veteran served in Vietnam, had a presumption of exposure to 
herbicides therein, with medical evidence containing a 
diagnosis of diabetes, documented at least as early as 1995.  
The RO specifically explained that an effective date of July 
2003, one year prior to the date of the filing of the claim, 
was warranted under the circumstances of the case.  See 
38 C.F.R. § 3.114.

The file contains a nephrology consultation report dated in 
January 2004 which shows that the veteran's diagnosed 
conditions included non insulin-dependent diabetes.  The 
veteran was hospitalized at a private facility in February 
2004 with primary symptoms of abdominal pain.  His 
medications were listed as Lipitor, Zestril, Diltiazem and 
Glipizide.  Lab studies revealed that the veteran's glucose 
level was 348.  The impressions included Type II diabetes 
mellitus with hyperglycemia (high blood sugar level).  

VA records include an entry, dated in January 2004, at which 
time the veteran underwent his annual diabetic screening.  
The evaluation was normal with no retinopathy present.  An 
entry dated in May 2004 indicated that the veteran was on a 
diabetic diet.  A glucose monitor was issued in May 2004.  A 
VA record dated in December 2004 mentions that the veteran's 
creatinine level had risen and that this might require the 
use of insulin, and the VA doctor indicated that he would 
make insulin therapy available for the veteran.  Upon 
diabetic eye screening conducted in January 2005, there was 
no evidence of diabetic retinopathy.
A VA examination was conducted in January 2005 and the claims 
folder was reviewed.  The report indicated that diabetes had 
been diagnosed in 1995 and that the veteran had been taking 
the medications Glucotrol and Avandment.  The veteran 
reported that insulin had recently been prescribed, but that 
he had not started using it.  He stated that he had never 
been hospitalized for high or low blood sugar.  The examiner 
referenced test results which indicated that the veteran's 
diabetes was well controlled on oral medications.  The report 
stated that the veteran tried to watch his diet closely, had 
not had any recent weight loss or gain, and denied any 
restriction of activities on account of diabetes.  It was 
noted that he received diabetic care about every 3 months.  
Diabetes mellitus was diagnosed.  

VA records include an entry dated in June 2005 which 
indicates that the veteran had not started an insulin regimen 
which was ordered in December 2004, and he was encouraged to 
do so and given instructional information.  The veteran also 
complained of foot pain in June 2005 which was assessed as 
tinea pedis.  A record dated in December 2005 indicates that 
the veteran had been on insulin for about 6 months.  It was 
reported that he had experienced no hypoglycemia with insulin 
and lab testing revealed no evidence of microalbuminuria.  
The report stated that there was no difficulty with the feet.  
An assessment of diabetes II (insulin requiring) was made.  
When seen in June 2006, it was reported that the veteran was 
taking a very low dosage of insulin for diabetes control.  An 
optometry examination conducted in August 2006 revealed 
several diagnosed eye disorders, none of which were linked to 
diabetes; it was specifically noted that diabetic retinopathy 
was not shown at that time.  A December 2006 evaluation 
report states that the veteran was taking a low dose of 
insulin at times along with Glyburide and Rosiglitazone and 
was doing quite well without problems.  

Legal Analysis

The veteran maintains that a higher disability rating is 
warranted for his service connected diabetes, stating that 
his condition requires a restricted diet and insulin therapy.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's diabetes has been rated 20 percent disabling 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913, since July 2003 (i.e. for the entirety of the appeal 
period).  Under the applicable criteria, a 20 percent rating 
is warranted for diabetes requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  With regard to 
the criterion involving regulation of activities, medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 20 percent 
is not warranted for diabetes for any portion of the appeal 
period, as it has not been shown to be so disabling as to 
warrant a 40 percent or higher rating under Diagnostic Code 
7913.  In sum, although the veteran's diabetes has required 
him to take insulin since 2005 and, before then, oral 
hypoglycemic agents for control and to follow a restricted 
diet, the evidence indicates that he is able to carry out his 
usual activities without difficulty, and that the diabetes 
does not require him to regulate his activities.  

The medical evidence of record shows that for the entirety of 
the appeal period, a combination of oral medications, insulin 
and restricted diet have controlled the veteran's diabetes.  
VA treatment records further show that he is seen for routine 
and regular maintenance of his condition; however no records 
in the claims file dated from as early as 2003 indicate that 
the veteran's diabetes required any regulation of his 
activities, nor has the veteran either specifically contended 
this or described the nature of any such restriction.  When 
specifically addressed upon VA examination of 2005, the 
examiner reported that the veteran specifically denied having 
restriction of activities on account of diabetes.  
Essentially, the record lacks any medical evidence 
demonstrating that the veteran is under any medical order to 
limit his activities as a result of diabetes.  See Camacho, 
21 Vet. App. at 365.

Furthermore, the veteran has had no documented episodes of 
ketoacidosis or hypoglycemic reactions requiring one to two 
hospitalizations per year.  In addition, the veteran has 
reported, and the medical records reflect, that he receives 
diabetic care about every 3 months.  Moreover, there is no 
indication at this point that the veteran has any other 
residuals of diabetes, to include eye problems, which have 
been etiologically related to the service-connected diabetes.  

After a review of the evidence, the Board finds that, 
although the veteran's diabetes requires him to take anti-
diabetic medications including insulin and to follow a 
restricted diet, it does not require him to regulate his 
activities, which is necessary for entitlement to a 40 
percent rating under Diagnostic Code 7913.  Thus, the 
criteria for an initial or "staged" disability rating in 
excess of 20 percent have not been met during any portion of 
the appeal period.  See Fenderson, 12 Vet. App. at 126.  For 
all the foregoing reasons, the Board finds that the claim for 
a rating in excess of 20 percent for diabetes must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus, Type II, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


